DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a patient, claim 1, line 2, the first UBM layer has a first width and the first solder feature has a second width greater than the first width; and where the second UBM layer has a third width and the second solder feature has a fourth width greater than the third width, claim 4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Tittle/Abstract
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INTRALUMINAL ULTRASOUND IMAGINGING DEVICE AND METHOD OF FABRICATING THE SAME.

The abstract of the disclosure is objected to because the invention contains the method of fabricating of the device.  Please revise
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, line 9, please, change “depositing an under bump…” to - - depositing the under-bump… - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl (U.S. 2016/0029999) in view of Chou et al. (U.S. 2007/0205520).
As to claim 1, Corl discloses an intraluminal ultrasound imaging device (100), comprising:
a flexible elongate member (102) configured to be positioned within a body lumen (104) of a patient (para-0034); and
an ultrasound scanner assembly (106) disposed at a distal portion of the flexible elongate member (102) and configured to obtain imaging data of the body lumen (104), the ultrasound scanner assembly (106) comprising:
a flexible substrate (314, para-0047) having contact bumps (412), and each of solder formed on the contact bumps (412), para-0052, and a first electronic component (312, 306) electrically connected to the first solder, see figures 3-4, and 7.
Corl does not specifically disclose a first under-bump metallization (UBM) layer over the flexible substrate, a first solder feature over the first UBM layer.
Chou teaches a chip package as shown in figures 1-11 comprising a substrate (2, 12) having a first under-bump metallization (UBM) layer (96) over the substrate (2, 12), a first solder feature (98) over the first UBM layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a teaching of Chou employed in the device of Corl in order to provide excellent bonding structure for the chip connected to the substrate or board.
As to claim 2, Corl as modified by Chou teaches a second UBM layer (96) over a second contact area (14) of the substrate; a second solder feature (98) over the second UBM layer; and a second electronic component (97) electrically connected to the second solder feature.
As to claim 3, Corl as modified by Chou teaches the first and second UBM layers (96) each is disposed over first and second contact areas of the flexible substrate; and wherein each of the first and second contact areas (14) comprises a gold top layer (para-0032+) and at least one of the first and second UBM layers (96) comprises a titanium-tungsten bottom layer (18, para-0048+) in direct contact with the gold top layer.
As to claim 4, Corl as modified by Chou teaches the first UBM layer (96) has a first width and the first solder feature (98) has a second width greater than the first width; and where the second UBM layer (96) has a third width and the second solder feature (98) has a fourth width greater than the third width.
As to claim 5-6, Corl as modified by Chou discloses the first and second electronic component comprises (312, 306 or 97) an ultrasound transducer, an application specific integrated circuit (ASIC) or a capacitor.
As to claim 7, Corl as modified by Chou teaches the first electronic component (66, figure 4) is an ultrasound transducer, the first electronic component further comprising an underfill material layer (72) between and the first electronic component and the flexible substrate.
As to claim 8, Corl discloses a method for fabricating an intraluminal ultrasound scanner assembly as shown in figures 1-11, comprising:
Providing a flexible substrate (314, para-0047) having contact bumps (412), and each of solder formed on the contact bumps (412), para-0052, and a first electronic component (312, 306) electrically connected to the first solder, see figures 3-4, and 7;
applying a solder flux over the solder feature;
placing an ultrasound transducer (312) over the flexible circuit structure (314) such that a contact pad (i.e. 412) of the ultrasound transducer is aligned and in contact with the solder feature; and
performing a soldering process (para-0052+) to the flexible circuit structure to bond the contact pad and the solder feature.
Corl does not specifically disclose a first under-bump metallization (UBM) layer over the flexible substrate, a first solder feature over the first UBM layer, and first reflow soldering process to bond the solder feature to the contact pad.
Chou teaches a chip package as shown in figures 1-11 comprising a substrate (2, 12) having a first under-bump metallization (UBM) layer (96) over the substrate (2, 12), a first solder feature (98) over the first UBM layer, and first reflow soldering process (para-0064+) to bond the solder feature to the contact pad.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a teaching of Chou employed in the device of Corl in order to provide excellent bonding structure for the chip connected to the substrate or board.
As to claim 9, Corl as modified by Chou teaches after performing the first reflow soldering process, removing the solder flux from the flexible circuit structure. 
As to claim 10, Corl as modified by Chou teaches removing the solder flux from the flexible circuit structure comprises: rinsing the flexible circuit structure with deionized water; and baking the flexible circuit structure to remove the deionized water (para-0063+).
As to claim 11, Corl as modified by Chou discloses forming an underfill material layer (72, figure 4) between the ultrasound transducer (312) and the flexible circuit structure (314).
As to claim 12, Corl as modified by Chou discloses forming the underfill material layer between the ultrasound transducer and the flexible circuit structure comprises: dispensing an underfill material between the ultrasound transducer and the flexible circuit structure; and curing the underfill material between the ultrasound transducer and the flexible circuit structure.
Regarding claim 13, Corl as modified by Chou teaches curing the underfill material comprises performing a second reflow soldering process to the flexible circuit structure.
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848